Opinion by
Judge Williams, Jr.,
The subject of this appeal by the Central Dauphin School District (District) is an award by a labor arbitrator directing the District to restore school teacher Marilyn S. Zimmerman to her former position as a guidance counsellor. The arbitrator determined that the District, in re-assigning the teacher, had misapplied the existing labor agreement by basing seniority on the total years of service in a given subject area, instead of on the total years of service to the District itself.
When the Court of Common Pleas of Dauphin County affirmed the award, the District appealed to this Court. We affirm the order of the lower court; and in so doing, we adopt the able opinion of Judge Warren Gr. Morgan.
Order
And Now, the 30th day of June, 1980, the order of the Court of Common Pleas of Dauphin County, entered January 22, 1980 at No. 3882S-1979, is affirmed.